PER CURIAM.
Brenda Smith appeals the district court’s order dismissing her civil action. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm on the reasoning of the district court. See Smith v. Appleton Papers, Inc., No. CA-01-965-2 (E.D.Va. Apr. 3, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.